United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2609
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

     Katrina Pauline Shangreaux, also known as Katrina White Whirlwind

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
                for the District of South Dakota - Rapid City
                                ____________

                         Submitted: March 15, 2019
                            Filed: May 22, 2019
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      The district court1 sentenced Katrina Shangreaux to 480 months’ imprisonment
for second-degree murder. Shangreaux appeals, arguing that her sentence is
substantively unreasonable. We affirm.

       Returning home after drinking excessively, Shangreaux discovered that her
two-year-old son K.S. had wet his bed. She took him to the bathroom to force him
to use the toilet and hit him several times because she believed he was being defiant.
The two returned to the bedroom, and Shangreaux hit K.S. with a belt. K.S. called
Shangreaux “Angie,” the name of a woman she “despised,”sending her into a rage.
She threw K.S. to the ground and kicked him repeatedly. She also bit him and injured
his scrotum.

       Later, Shangreaux and her mother sat K.S. at the kitchen table and attempted
to give him apple juice. K.S. fell to the ground and soiled himself. Shangreaux and
her mother cleaned him and then called for help. An ambulance transported K.S. to
the hospital where he was pronounced dead. The doctor who performed the autopsy
concluded that K.S. suffered extensive and severe bruising over 70% of his body. He
also found a rib fracture and bleeding in K.S.’s abdomen and brain.

       Shangreaux pleaded guilty to second-degree murder. The district court found
a total offense level of 39, a criminal history category of III, and an advisory
sentencing guidelines range of 324 to 405 months. The district court varied upward
and sentenced her to 480 months’ imprisonment.

        Shangreaux argues that her sentence is substantively unreasonable. She claims
it is greater than necessary and that the district court erred because it did not consider
her personal history and characteristics and sentences imposed in similar cases. See


      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                           -2-
18 U.S.C. § 3553. She “further submits the court fundamentally sentenced her based
on the court’s personal outrage at her extreme offense conduct . . . and frustration
with incidents of child killing,” despite the fact that her “age and personal
characteristics demonstrat[ed that] she was at a low risk of recidivism and a good
candidate for rehabilitation.”

       We review the substantive reasonableness of a sentence under a deferential
abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007). “A
district court abuses its discretion if it fails to consider a relevant factor that should
have received significant weight, gives significant weight to an improper or irrelevant
factor, or commits a clear error of judgment in weighing the appropriate factors.”
United States v. Longs, 806 F.3d 1001, 1001 (8th Cir. 2015) (per curiam).

       First, the district court noted that it was obligated to consider Shangreaux’s
“personal history and characteristics” under § 3553(a). Shangreaux’s sentencing
memorandum included a description of her personal history and characteristics, and
Shangreaux acknowledges that the presentence investigation report “fairly
summarizes the positive history and characteristics of her life.” “[W]e presume the
district court considers such matters as are presented to it.” United States v. Grimes,
702 F.3d 460, 471 (8th Cir. 2012).

       Next, although Shangreaux alleges that the district court’s sentence was based
on personal outrage, the district court properly considered the facts of the case and
the § 3553(a) factors. The district court explained that it had considered the
seriousness of the offense, the need for punishment, “[t]he manner in which this crime
was committed,” the need to deter future crimes, and the message to the larger
community “that serious criminal conduct results in serious consequences.” It further
stated that it would impose a sentence “under the circumstances of this case, taking
into account everyone that’s spoken, everything that’s been written, and the
information available to [the district court].”

                                           -3-
       In addition, the district court properly observed that it had to consider
unwarranted sentencing disparities. The district court compared Shangreaux’s case
to another case where a forty-year sentence was imposed, and the district court
explained that it had gone “back and reviewed the factual basis statement” in that
case. The district court also provided Shangreaux the opportunity to distinguish her
case from the cases that the district court referenced and noted that she had cited other
“cases and the sentences that were imposed in those cases” in her sentencing
memorandum.

        Finally, the district court did not abuse its discretion and impose a sentence
“greater than necessary to promote the statutory purposes of sentencing.” The district
court noted that Shangreaux’s murder of K.S. involved “a horrific, intentional
infliction of pain; totally gratuitous; totally degrading.” It pointed to K.S.’s torn
scrotum, the use of a belt, and the bruising to 70% of his body in concluding that the
murder was “a horrific, torturous, depraved, humiliating death for [K.S.]” In United
States v. Wisecarver, 911 F.3d 554 (8th Cir. 2018), we affirmed a 480-month sentence
for the second-degree murder of a child. Given the severe nature of Shangreaux’s
crime and the sentence imposed in Wisecarver, this is not “the unusual case when we
reverse a district court sentence . . . as substantively unreasonable.” United States v.
Whitlow, 815 F.3d 430, 436 (8th Cir. 2016).

      We affirm Shangreaux’s sentence.
                    ______________________________




                                          -4-